Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
3.	Claim 10 has been cancelled.
4.	Claims 1-9 and 11-17 are pending in this application.
5.	Claims 9 and 16-17 are cancelled by Examiner’s amendment set forth herein.
6.	Claims 1-8 and 11-15 are allowed in this office action.

Withdrawn Rejection
7.	Rejection of claims 1-8 and 10-15 under 35 U.S.C. 103 as being unpatentable over Alfredsson et al (Eur J. Respir Dis., 1987, 790: 213-217, filed with IDS) in view of Blasi et al (Respiratory Medicine, 2016, 117: 190-197, cited in the previous office action), Quershi et al (Clinical Infectious Disease, 2015, 60: 1295-1303, cited in the previous office action) and Hogardt et al (J of Antimicrobial Chemotherapy, 2004, 54: 1057-1061, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on February 21, 2022.

Claims 9 and 16-17 have been amended as follows: 

9. (Cancelled)

16.-17. (Cancelled)

Claims 1-8 and 11-15, as set forth in the amendment filed on February 14, 2022, are allowed.



REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: A method of treating a bacterial infection in patient in need thereof, the method consisting of comprising administering to said patients a pharmaceutical effective amount of a S. maltophilia and A. baumannii strains, wherein said synergistic pharmacological association comprises from 1.6 mg/ml to 8 mg/ml NAC in combination with from 2 g/ml to 8 g/ml colistin is both novel and unobvious over the cited prior art.
	The closest art is Sergio et al (European Respiratory Journal, December 6, 2017, 50 (Suppl 61): pp. 1-5 as enclosed). Sergio et al teach the synergistic effect of colistin with NAC for the treatment of S. maltophilia infections (see background). Sergio et al teach two colistin concentrations (2 and 8 g/ml) and NAC (1.6 and 1.8 mg/ml) (see Methods). Sergio et al is not a prior art because instant application has a foreign priority date of 2/27/2017. Additionally, the Sergio et al reference shares three of the same inventors Pallecchi, Sergio and Rossolini. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1-8 and 11-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654